Exhibit 10.16

 

EXECUTION COPY

 

FIRST AMENDMENT

TO EXCLUSIVE PATENT LICENSE AGREEMENT

 

MGH Agreement No: A221317

 

This First Amendment (“First Amendment”) to the Exclusive Patent License
Agreement by and between Editas Medicine, Inc. (“Company”) and The General
Hospital Corporation d/b/a Massachusetts General Hospital (“Hospital”) dated as
of August 29, 2014 (“Agreement”) is made as of the 29th day of June, 2015 (the
“First Amendment Effective Date”).  Capitalized terms used in this First
Amendment that are not otherwise defined herein shall have the same meanings as
such terms are given in the Agreement.  Each reference to a Section herein is a
reference to such Section of the Agreement.

 

WHEREAS, the Parties wish to amend the Agreement to clarify the rights and
obligations of the Parties with respect Confidential Information (as defined in
Appendix E attached to the Agreement);

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
in this First Amendment, the Parties agree as follows:

 

1.         A new Section 12.14 is hereby added to Agreement, to read in its
entirety as follows:

“12.14 Confidentiality. 

(a)       Appendix E attached hereto is incorporated by reference into
Agreement.

(b)       All reports and other information disclosed by Company to Hospital
pursuant to Sections 2.3, 3, 4 and 5, and any information obtained by Hospital
pursuant to any audit conducted under Section 5.5, shall be included in the
“Confidential Information” of Company (as such term is defined and used in
Appendix E).

(c)       The terms and conditions of Agreement shall be the “Confidential
Information” of each of Company and Hospital.

(d)       Notwithstanding anything in Appendix E to the contrary, Company may
disclose the Confidential Information of the Hospital (i) to actual and bona
fide potential investors, lenders and acquirors/acquirees, merger partners,
other financial or commercial partners to the extent necessary in connection
with a proposed equity or debt financing of Company, or a proposed acquisition
or business combination, or to actual and bona fide potential sublicensees, so
long as such recipients are bound in writing to maintain the confidentiality of
such information in accordance with the terms of Agreement and/or (ii) to the
extent required under the rules or regulations of the U.S. Securities and
Exchange Commission, or any similar regulatory agency in any country other than
the United States, or of any stock exchange, including Nasdaq; provided that, to
the extent





-1-

--------------------------------------------------------------------------------

 



practicable, Company promptly notifies Hospital prior to such required
disclosure, discloses such information only to the extent so required and
cooperates reasonably with Hospital’s efforts to contest or limit the scope of
such disclosure.” 

2.         Except as expressly amended hereby, the terms and conditions of
Agreement shall remain unchanged and in full force and effect.  In the event of
any conflict between the terms of this First Amendment and the terms of
Agreement, the terms of this First Amendment shall govern.  This First Amendment
shall be effective as of the First Amendment Effective Date. 

[Signature page follows]





-2-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have caused this First Amendment to be executed
by their duly authorized representatives as of the First Amendment Effective
Date.

 

 

EDITAS MEDICINE, INC.

    

GENERAL HOSPITAL CORPORATION

 

 

 

 

 

By:

/s/ Katrine S. Bosley

 

By:

/s/ Daniel Castro

 

 

 

 

 

 

 

 

 

 

Name:

Katrine S. Bosley

 

Name:

Daniel Castro

 

 

 

 

 

 

 

 

 

Director, Business Strategy

 

 

 

 

And Licensing, Innovation

Title:

President and CEO

 

Title:

Partners HealthCare

 

 

-3-

--------------------------------------------------------------------------------